

115 HR 356 IH: Protecting Our Democracy Act
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 356IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Swalwell of California (for himself, Mr. Cummings, Ms. Jackson Lee, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Cartwright, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cicilline, Ms. Clark of Massachusetts, Mr. Clay, Mr. Cleaver, Mr. Clyburn, Mr. Cohen, Mr. Connolly, Mr. Conyers, Mr. Cooper, Mr. Correa, Mr. Costa, Mr. Courtney, Mr. Crowley, Mr. Cuellar, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Mr. DeSaulnier, Mr. Deutch, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Ms. Eshoo, Ms. Esty, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Garamendi, Mr. Gonzalez of Texas, Mr. Al Green of Texas, Mr. Gene Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Mr. Hastings, Mr. Heck, Mr. Himes, Mr. Hoyer, Mr. Huffman, Ms. Jayapal, Mr. Jeffries, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Kildee, Mr. Kilmer, Mr. Kind, Mr. Krishnamoorthi, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee, Mr. Levin, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Loebsack, Ms. Lofgren, Mrs. Lowey, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Moulton, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Mr. Norcross, Ms. Norton, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Ms. Pelosi, Mr. Perlmutter, Mr. Peters, Mr. Peterson, Ms. Plaskett, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Mr. Richmond, Ms. Rosen, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ruppersberger, Mr. Ryan of Ohio, Ms. Sánchez, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schneider, Mr. Scott of Virginia, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Sherman, Ms. Sinema, Ms. Slaughter, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Suozzi, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Ms. Tsongas, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Welch, Mr. Yarmuth, Ms. Adams, Ms. Clarke of New York, Mrs. Dingell, Mr. Espaillat, Ms. Gabbard, Mr. Higgins of New York, Ms. Kuster of New Hampshire, Mr. Lowenthal, Mrs. Murphy of Florida, Mr. O'Rourke, Mr. Rush, Mr. Sablan, Mr. Serrano, Mr. Sires, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the National Commission on Foreign Interference in the 2016 Election.
	
 1.Short titleThis Act may be cited as the Protecting Our Democracy Act. 2.EstablishmentThere is established in the legislative branch the National Commission on Foreign Interference in the 2016 Election (in this Act referred to as the Commission).
		3.Purposes
 (a)Activities of Russian governmentThe purpose of the Commission is to examine any attempts or activities by the Russian government, persons or entities associated with the Russian government, or persons or entities within Russia to use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States in 2016, including the following:
 (1)Electronic hacks by the Russian government, persons or entities associated with the Russian government, or other persons or entities within Russia into—
 (A)the electronic systems of the Democratic National Committee; (B)the electronic systems of the Democratic Congressional Campaign Committee;
 (C)the electronic systems of Mr. John Podesta, campaign chairman for Democratic presidential nominee Hillary Clinton;
 (D)the electronic systems of former Secretary of State Colin Powell; and (E)the electronic systems of Arizona, Illinois, and Florida, particularly voter database information.
 (2)Efforts by the Russian government, persons or entities associated with the Russian government, or persons or entities within Russia to put forward, disseminate, or promote false news about the campaigns for elections for public office held in the United States in 2016.
 (3)Efforts by the Russian government to work with other governments, entities, and individuals to carry out activities described in paragraphs (1) and (2).
 (b)Activities of othersIn addition to the purpose described in subsection (a), the purpose of the Commission is to examine attempts or activities by governments other than the Russian government, persons associated with governments other than the Russian government, and other entities and individuals to use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States in 2016, including activities similar to those described in paragraphs (1) through (3) of subsection (a).
			4.Composition and compensation of Commission
 (a)MembersThe Commission shall be composed of 12 members, of whom— (1)3 shall be appointed by Speaker of the House of Representatives and 3 shall be appointed by the Majority Leader of the Senate; and
 (2)3 shall be appointed by the Minority Leader of the House of Representatives and 3 shall be appointed by the Minority Leader of the Senate.
 (b)Chair and Vice ChairThe Commission, by majority vote, shall choose a Chair and Vice Chair, of whom— (1)one shall be a member appointed under paragraph (1); and
 (2)one shall be a member appointed under paragraph (2). (c)Qualifications (1)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government, any State, or any local government.
 (2)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, law, public administration, intelligence gathering, foreign affairs, cybersecurity, and Federal elections.
 (3)Deadline for appointmentAll members of the Commission shall be appointed not later than 90 days after the date of the enactment of this Act.
 (4)VacanciesAny vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.
				(5)Compensation
 (A)In generalEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.
 (B)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.
					5.Procedures of Commission
 (a)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable. After its initial meeting, the Commission shall meet upon the call of the chairman or a majority of its members.
			(b)Quorum
 (1)In generalExcept as provided in paragraph (2), a majority of the members of the Commission shall constitute a quorum.
 (2)Alternative quorum for taking testimonyFor purposes of taking testimony of witnesses, two members of the Commission may constitute a quorum, so long as at least one of the members is a member appointed under paragraph (1) of section 4(a) and at least one of the members is a member appointed under paragraph (2) of section 4(a).
 (c)VotingNo proxy voting shall be allowed on behalf of a member of the Commission. (d)Rules of procedure (1)In generalThe Commission shall establish rules for the conduct of the Commission’s business, if such rules are not inconsistent with this Act or other applicable law.
 (2)Adoption at initial meetingAt its initial meeting, the Commission shall adopt the rules established under paragraph (1). 6.Functions of Commission (a)In generalThe duties of the Commission are as follows:
 (1)To investigate attempts or activities by the Russian government, persons or entities associated with the Russian government, or persons or entities within Russia to use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States in 2016, including the following:
 (A)Electronic hacks by the Russian government, persons or entities associated with the Russian government, or other persons or entities within Russia into—
 (i)the electronic systems of the Democratic National Committee; (ii)the electronic systems of the Democratic Congressional Campaign Committee;
 (iii)the electronic systems of Mr. John Podesta, campaign chairman for Democratic presidential nominee Hillary Clinton;
 (iv)the electronic systems of former Secretary of State Colin Powell; and (v)the electronic systems of Arizona, Illinois, and Florida, particularly voter database information.
 (B)Efforts by the Russian government, persons or entities associated with the Russian government, or persons or entities within Russia to put forward, disseminate, or promote false news about the campaigns for elections for public office held in the United States in 2016.
 (C)Efforts by the Russian government to work with other governments, entities, and individuals to carry out activities described in subparagraphs (A) and (B).
 (2)To investigate attempts or activities by governments other than the Russian government, persons or entities associated with governments other than the Russian government, and other entities and individuals to use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States in 2016, including activities similar to those described in subparagraphs (A) through (C) of paragraph (1).
 (3)To identify, review, and evaluate the lessons learned from the attempts, activities, and efforts described in paragraphs (1) and (2) relative to detecting, preventing, protecting from, and responding to such attempts, activities, and efforts.
 (4)To make such recommendations as the Commission considers appropriate to ensure that foreign governments and persons associated with foreign governments never again use electronic means to influence, interfere with, or sow distrust in elections for public office held in the United States.
				(b)Reports to the President and Congress
 (1)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations as have been agreed to by a majority of Commission members.
 (2)Final reportNot later than 18 months after the date of the enactment of this Act, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations as have been agreed to by a majority of Commission members.
				7.Powers of Commission
 (a)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—
 (1)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and
 (2)subject to subsection (b)(1), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.
				(b)Subpoenas
				(1)Issuance
 (A)In generalA subpoena may be issued under this subsection only— (i)by the agreement of the chair and vice chair; or
 (ii)by the affirmative vote of a majority of the members of the Commission. (B)SignatureSubject to subparagraph (A)(i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Commission, may be served by any person designated by the chairman or by a member designated by a majority of the Commission.
					(2)Enforcement
 (A)In generalIn the case of contumacy or failure to obey a subpoena issued under paragraph (1), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.
 (B)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received as certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).
 (c)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.
			(d)Information from federal agencies
 (1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this Act. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.
 (2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.
				(e)Assistance from federal agencies
 (1)General services administrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.
 (2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.
 (f)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.
			8.Staff
			(a)In general
 (1)Appointment and compensationThe chairman, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(2)Personnel as federal employees
 (A)In generalThe staff director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A, 89B, and 90 of that title.
 (B)Members of commissionSubparagraph (A) shall not be construed to apply to members of the Commission. (b)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
 (c)Expert and consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
			9.Public meetings; public versions of reports
 (a)Requiring public meetings and release of public versions of reportsThe Commission shall— (1)hold public hearings and meetings to the extent appropriate; and
 (2)release public versions of the reports required under section 6(b). (b)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.
 10.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.
		11.Termination
 (a)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under section 6(b)(2).
 (b)Administrative activities before terminationThe Commission may use the 60-day period referred to in subsection (a) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports, and disseminating the final report.
			12.Funding
 (a)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 to carry out this Act. (b)Duration of availabilityAmounts made available to the Commission under subsection (a) shall remain available until the termination of the Commission.
 13.DefinitionIn this Act, the term electronic systems means computers, servers, and electronic communications. 